DETAILED ACTION
This office action is in response to amendments filed on 02/08/2021. Claims 1, 3, and 8 are pending. Claims 2 and 4-7 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/012286, filed on 03/27/17.
Allowable Subject Matter
Claims 1, 3, and 8 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a mechanical apparatus configured to be driven by a motor; a position detector configured to detect position information of the motor; circuitry configured to control the motor; at least one sensor configured to detect information relating to at least one of the mechanical apparatus and the motor; an input and output device including input-and-output connectors; the position detector and the input and output device being connected to the circuitry through a same communication path; the at least one sensor being connected to the input-and-output connectors of the input and output device; the position information being configured to be transmitted from the position detector to the circuitry; and the information relating to the at least one of the mechanical apparatus and the motor being configured to be transmitted from the input and output device to the circuitry 
Regarding Claim 3, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a plurality of input-and-output connectors configured to be connected to at least one sensor configured to detect information relating to at least one of a motor and a mechanical apparatus configured to be driven by the motor; the input and output device being configured to be connected to a circuitry through a same communication path as a communication path of a position detector configured to detect position information of the motor; and the input and output device being configured to transmit the information relating to at least one of the mechanical apparatus and the motor, which has been acquired from each of the at least one sensor, to the circuitry through the communication path with unifying in one data, wherein the input and output device is configured to generate the one data and transmit the one data to the circuitry, the one data including the information relating to the at least one of the mechanical apparatus and the motor, and a time point at which the information relating to at least one of the mechanical apparatus and the motor has been detected, and the one data further includes at least one of a time stamp at which the one data was generated and a time stamp at which the one data was transmitted by the input and output device.”
Claim 8, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a mechanical apparatus configured to be driven by a motor; a position detector configured to detect position information of the motor; circuitry configured to control the motor; at least one sensor configured to detect information relating to at least one of the mechanical apparatus and the motor; an input and output device including input-and-output connectors; the position detector and the input and output device being connected to the circuitry through a same communication path; the at least one sensor being connected to the input-and-output connectors of the input and output device; the position information being configured to be transmitted from the position detector to the circuitry; and the information relating to the at least one of the mechanical apparatus and the motor being configured to be transmitted from the input and output device to the circuitry through the same communication path with being unified in one data, after being outputted from each of the at least one sensor to the input and output device, wherein the input and output device is configured to generate the one data and transmit the one data to the circuitry, the one data including the information relating to the at least one of the mechanical apparatus and the motor, and a time point at which the information relating to at least one of the mechanical apparatus and the motor has been detected, and the position detector is configured to directly transmit the position information from the position detector to the circuitry.”
The closest prior art Collier-Hallman US 6092618 A teaches it is convenient and less costly to sense the motor as a power steering load signal for application to EHPS control 50.  However, the signal indicating motor current must have a high resolution at low values as well as an extended range of low to high values to cover the full range of operational control.  Controller 24 is provided with a digital computer and signal input apparatus including an A/D converter.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/CORTEZ M COOK/Examiner, Art Unit 2846